Citation Nr: 0629800	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  05-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO granted 
service connection and assigned an initial zero percent 
(noncompensable) rating for bilateral hearing loss, effective 
August 18, 2004.  The veteran filed a notice of disagreement 
(NOD) in November 2004.  Because the claim with respect to 
the bilateral hearing loss involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability), 
and the RO issued a statement of the case (SOC) in February 
2005.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2005.  In 
August 2006, the veteran testified during a teleconference 
hearing before the undersigned Acting Veteran's Law Judge; a 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for an initial, compensable 
rating for a bilateral hearing loss has been accomplished.

2.  Audiometric testing has revealed, in September 2004, 
level II hearing acuity in the right ear and level II hearing 
acuity in the left ear; and in October 2004 level II hearing 
acuity in the right ear and level II hearing acuity in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for a 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).

VA satisfied its duty to notify with regard to the claim by 
means of September 2004 and March 2006 letters from the AOJ 
to the veteran which informed him of what evidence was 
required to substantiate the initial service connection claim 
and of his and the VA's respective duties for obtaining 
evidence.  The March 2006 letter provided additional notice 
as to the evidence needed to substantiate the claim for an 
higher initial rating.  The Board finds no prejudice to the 
veteran in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the appellant's claim for entitlement an initial 
compensable rating for bilateral hearing loss, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA medical records.  The RO arranged for the 
veteran to undergo VA examination, in September 2004 and 
October 2004 at the Boston VA Medical Center (Boston VAMC) 
the reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent records in addition to those noted above, 
that need to be obtained.  In this regard, it is noted that 
at the hearing in August 2006, the veteran testified that 
while his hearing loss had gradually worsened over the years, 
he was unable to say the it had worsened since the most 
recent VA examination.  He indicated that he was not 
receiving any treatment for his hearing loss disability.  As 
such, the Board finds that the evidence of record is 
sufficient to decide the issue and no additional VA 
examination is necessary.  See 38 C.F.R. § 3.159(c) (2006).  
Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claim.  


II.  Factual Background

Historically, an October 2004 rating decision granted service 
connection for a bilateral sensorineural hearing loss and 
assigned a noncompensable rating.

A September 2004 Boston VAMC audiological examination report 
showed that the veteran was found to have a positive history 
of military noise exposure as an Air Force gunner; a history 
of Meniers Syndrome; no other history of occupational or 
recreational noise exposure; and no family history of hearing 
loss or otologic pathologies.  The audiologist reported 
normal hearing threshold levels through 2000 hertz (Hz) 
bilaterally, then bilateral sloping from moderately severe to 
severe sensorineural hearing loss. 

Audiometric testing revealed that pure tone decibel 
thresholds, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
45
70
LEFT
10
15
20
60
85

The veteran's speech discrimination scores on the Maryland 
CNC word list were 88 percent in the right ear and 84 percent 
in the left ear.  The opined that the veteran was considered 
a borderline hearing aid candidate due to essentially normal 
hearing levels through 2000 Hz.

An October 2004 Boston VAMC audiological examination report 
revealed findings of bilateral normal sloping to moderately 
severe sensorineural hearing loss.  Audiometric testing 
revealed that pure tone decibel thresholds, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
50
65
LEFT
20
15
25
55
70

The veteran's speech discrimination scores on the Maryland 
CNC word list were 84 percent in the right ear and 88 percent 
in the left ear.  The examiner opined that the veteran's 
hearing loss and tinnitus were at least as likely as not 
related to a combination of military noise exposure and the 
normal aging process.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels 
ranging from Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.

As regards the bilateral hearing impairment, the September 
2004 VA audiology examination reflected that the average 
puretone threshold for the veteran's right ear was 37.5 
decibels (which the Board rounds up to 38 decibels) and 
speech recognition was 88 percent.  Applying these results to 
Table VI of the Rating Schedule, the numeric designation is 
II for the right ear.  38 C.F.R. § 4.85, Table VI (2005).  As 
regards left ear hearing impairment, the average puretone 
threshold for veteran's left ear was 45 decibels and speech 
recognition was 84 percent.  Applying these results to Table 
VI of the Rating Schedule, the numeric designation is II for 
the.  When these designations of impaired efficiency are 
applied to Table VII, the findings warrant a noncompensable 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

As regards the bilateral hearing impairment, the October 2004 
VA audiology examination reflected that the average puretone 
threshold for the veteran's right ear was 40 decibels and 
speech recognition was 84 percent.  Applying these results to 
Table VI of the Rating Schedule, the numeric designation is 
II for the right ear.  38 C.F.R. § 4.85, Table VI (2006).  As 
regards left ear hearing impairment, the average puretone 
threshold for veteran's left ear was 41 decibels and speech 
recognition was 88 percent.  Applying these results to Table 
VI of the Rating Schedule, the numeric designation is II for 
the left ear.  When these designations of impaired efficiency 
are applied to Table VII, the findings warrant a 
noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann, 3 Vet. App. 
345.  In other words, the Board is bound by law to apply VA's 
rating schedule based on the veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321 (2006) 
(as noted in the February 2005 SOC).  Because of the manner 
in which ratings for hearing loss is derived, it appears that 
no factors outside of the audiometry results bears on the 
rating to be assigned.  However, even if such factors could 
be considered, the Board points out that no medical 
professional has indicated that the veteran's bilateral 
hearing loss has caused marked interference with employment, 
and there is no evidence that the veteran's bilateral hearing 
loss has necessitated frequent periods of hospitalization.  
Moreover, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability is to a compensable degree.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.  

For all the foregoing reasons, the Board finds that the 
initial, noncompensable rating currently assigned for a 
bilateral ear hearing loss is proper, and that the criteria 
for a higher rating have not been met; hence, there is no 
basis for "staged rating," pursuant to Fenderson, and the 
claim for a higher initial rating must be denied.  Because of 
the nature of deriving ratings for hearing loss, the benefit 
of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990). 


ORDER

An initial, compensable rating for a bilateral ear hearing 
loss is denied. 



____________________________________________
K. J. ALIBRAND0
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


